Citation Nr: 0309565	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  00-06 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for tinea pedis 
(claimed as a rash on the feet and toes).

2.  Entitlement to service connection for depressive disorder 
(claimed as insomnia and memory loss).

3.  Entitlement to service connection for osteoporosis 
(claimed as brittle bones, left femur fracture, and painful 
joints of the right elbow, fingers, and hands).

4.  Entitlement to service connection for arthritis of the 
right knee (claimed as a painful right knee joint).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to June 
1991, from July 1991 to February 1992, and from March 1992 to 
April 1992.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 1999 RO decision that denied service 
connection for tinea pedis (claimed as a rash on the feet and 
toes), depressive disorder (claimed as insomnia and memory 
loss), osteoporosis (claimed as brittle bones, left femur 
fracture, and painful joints of the right elbow, fingers, and 
hands), and arthritis of the right knee (claimed as a painful 
right knee joint).  The RO denied these claims for service 
connection on a direct basis and as due to undiagnosed 
illness from Persian Gulf War service.  In March 2001, the 
Board remanded the claim to the RO for further action.


FINDINGS OF FACT

1.  The veteran's active duty included service in Southwest 
Asia during the Persian Gulf War.  

2.  Diagnosed conditions of tinea pedis, a depressive 
disorder, any osteoporosis, and arthritis of the right knee 
began years after active service and were not caused by an 
incident of service.





CONCLUSION OF LAW

Tinea pedis, a depressive disorder, any ostoporosis, and 
right knee arthritis were not incurred in or aggravated by 
service.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served in the Marine Corps Reserve, and had 
periods of active duty for training (including initial active 
duty for training from June 1985 to October 1985) and 
inactive duty training.  He also had active duty in the 
Marines from December 1990 to June 1991, which included 
service in Southwest Asia during the Persian Gulf War from 
December 1990 to May 1991.  He also had active duty from July 
1991 to February 1992, and from March 1992 to April 1992.

Service medical records note a history of a childhood right 
arm fracture.  The veteran was treated in March 1991 for 
complaints of stiffness in the neck with headaches which he 
attributed to a car accident 6 months earlier; the assessment 
was chronic back and neck pain due to vehicle accident and 
non-specific musculoskeletal back pain.  In March 1991, on a 
medical history report, he noted having back and neck pain 
from a car accident 6 months earlier.  He also gave a history 
of sleep problems and depression or excessive worry.  On a 
March 1991 separation medical examination, he complained of 
neck and back pains.  On a February 1992 medical history 
report, he gave a history of a prior broken right arm.  On 
the accompanying objective physical examination, the skin, 
musculoskeletal system, and psychiatric system were normal.

Post-service medical records note the veteran was seen for 
knee symptoms (which knee was not indicated) in December 
1994.  He was then having some anterolateral joint line pain 
and some swelling that seemed to be related to infrapatellar 
fat pad, and it was noted that a diagnostic arthroscopy would 
be done if pain persisted.

Private medical records show that in January 1996 the veteran 
sustained a severely comminuted fracture of his left femur 
which reportedly occurred while chasing a suspect in 
connection with his job as a police officer.  No previous 
left leg injuries were reported, although he had had right 
knee arthroscopy.  The left femur fracture was treated with 
an intramedullary rod.  He also suffered complications 
involving a pulmonary embolism as a result of the surgery.  
After the surgery, he continued to receive physical therapy.  
The left femur fracture resulted in a difference between the 
lengths of his two legs (with the left leg being shorter than 
the right), causing abnormal gait and back pain.  The file 
shows extensive treatment following the January 1996 left 
femur fracture; the veteran had to retire from his job 
because of the condition; and he received disability benefits 
from different sources as the result of this incident.  

In April 1996 and later, the veteran filed claims for service 
connection for various conditions.

A May 1996 VA bone density scan showed that left femur bone 
mineralization was within normal limits.

Medical records in May 1996 show the veteran complained of an 
intermittent rash on his feet since Persian Gulf War service, 
insomnia, and intermittent stomach pain.  There was a round, 
roughened lesion on the left lateral foot that looked fungal; 
the assessment was dermatitis, and he was prescribed Mycelex.

Stephen M. Kana, M.D., wrote in June 1996 that he had treated 
the veteran for the left femur fracture that occurred in 
January 1996.  It was commented that this injury had been 
unusual given the veteran's health and lack of more 
significant trauma.  The doctor noted that the veteran had 
reported having had an ankle fracture after his return from 
the Persian Gulf.  Due to the report of two fractures in a 
relatively short period of time, the doctor had requested a 
bone density study that showed changes consistent with 
osteoporosis.  The doctor recommended further work-up, but he 
also wondered if the veteran might fit into the category of 
veterans who had had similar problems with bone disease due 
to service in the Persian Gulf War; the doctor considered the 
veteran's request for a work-up of the problem through the VA 
was reasonable.  

The veteran underwent a VA examination of the bones in 
November 1996.  He gave a history of fracture of the left 
femur in January 1996 while chasing a suspect in his police 
job.  He noted he had to retire on disability from his job 
due to the injury.  The impression was status post left femur 
fracture after minor injury, but given the nature of the 
fracture, it was more consistent with a high-energy injury.  
The veteran was concerned about the effect of vaccines and 
immunizations given in connection with Persian Gulf War 
service.  The examining doctor stated that he had undergone 
extensive and endocrinological workup without explanation.  

On November 1996 VA examination of the skin, no rashes were 
found and the skin was unremarkable.  The impression was 
unremarkable skin examination and a negative skin history.  

A private psychiatrist examined the veteran in December 1996 
and prepared a report in January 1997, apparently in 
connection with a worker's compensation claim.  It was 
essentially noted that the veteran became depressed due to 
inability to work following the January 1996 leg injury.

Dr. Kana wrote in January 1997 about the veteran's left leg 
injury.  The doctor commented that the nature of the fracture 
was somewhat unusual in that one would not expect a healthy 
young male to sustain such a devastating injury from simply 
running down the road.  This raised the concern that the 
veteran may have had some underlying metabolic bone disease 
that contributed to this fracture and to another fracture 
that he had sustained shortly after returning from Persian 
Gulf War service.

In February 1997, the Social Security Administration (SSA) 
found the veteran to be disabled for disability benefits 
purposes, as of January 1996.  The primary diagnosis was non-
union of the left femur fracture, and the secondary diagnosis 
was depression.  Various medical records considered by the 
SSA are on file.

In May 1997, the veteran underwent additional left leg 
surgery, involving removal of the prior intramedullary rod 
and insertion of new rod with acute lengthening and locking 
of the nail, with bone grafting.  

On a private mental examination in November 1997, the 
veteran's diagnosis was depressive disorder, anxiety disorder 
with strong post-traumatic stress both from recent events and 
childhood.  On an accompanying psychiatric evaluation, he 
reported believing that substances that he was exposed to 
during Persian Gulf War service had weakened his bones and 
allowed his left femur to shatter.  The diagnosis was 
adjustment disorder with depression and anxiety.  He later 
received regular therapy, including medication, for nervous 
symptoms.

The distal screws were removed from the left femur in January 
1998, due to continuing pain.  Records from the next few 
months show a nonunion of the left femur with some rotary 
instability.  In July 1998, an intramedullary nail was 
removed from the left femur with subsequent placement of a 
long plate in compression mode accompanied with autologous 
bone grafting.  

On treatment in January 1999, a private doctor described 
residuals of a left femur fracture.

Ongoing psychiatric treatment records include a February 1999 
record which mentions the veteran was researching whether his 
Desert Storm experience was responsible for his problems.

In a March 1999 statement, Dr. Kana again commented that the 
veteran's initial left femur injury (while working as a 
policeman and chasing a suspect) had been unusual, but 
despite work-ups, there was no evidence of any type of bone 
disease.

In connection with a disability evaluation involving the 
January 1996 job injury to the left leg, a private doctor 
commented in June 1999 that the leg lengthening procedure had 
been apparently successful because the leg lengths now 
appeared equivalent.  However, the veteran still complained 
of pain and stiffness about the left hip and left knee, and 
there was some muscle atrophy involving the left hip and 
thigh.  

The veteran was examined by the VA in July 1999.  He had 
multiple complaints of painful joints and brittle bones, 
including in the metacarpophalangeal, proximal 
interphalangeal joints, and right elbow joints.  The examiner 
noted constitutional symptoms of bone disease, multiple joint 
involvement, bilateral joint involvement, and a history of 
osteopenia.  The examiner suspected that the veteran may have 
a systemic type of bone disease/metabolic type disease, and 
he suggested that the veteran follow-up on this with the 
rheumatology clinic through his primary care doctor; he also 
had swan neck deformities of the fingers, a right anterior 
cruciate ligament rupture on examination, a history of 
osteoporosis that was abnormal in the veteran's case, a 
history of left femur fracture with minimal trauma, and a 
history of multiple symmetric joint pain.  X-rays showed mild 
degenerative change of the medial joint compartment of the 
right knee, but no acute injury or joint space narrowing on 
weightbearing.  There was no significant arthritic change or 
evidence of acute displaced fracture of the right elbow, the 
left hand, or right hand; soft tissues of the right elbow 
were normal.  There was evidence of the 1996 surgery of the 
left femur, with good bone formation since then.  

On VA examination of the skin in July 1999, the veteran noted 
that he had had a rash between the toes of both feet in 1995.  
Following currrent examination, the diagnoses were tinea 
pedis of the left third and fourth toes and possible 
onychomycosis.  

On VA mental examination in August 1999, the veteran reported 
memory loss and insomnia ever since returning from the 
Persian Gulf War.  He said that he had first started having 
sleep problems in January 1996.  The diagnosis was depressive 
disorder, not otherwise specified.  The examiner stated that 
he had some depressive symptoms, including lability of mood, 
insomnia, anger, and irritability, some of which was 
situational due to his medical disability and some of which 
could be considered as being from an undiagnosable source.  

In August 1999, the veteran presented to a private doctor 
with a complaint of right sided knee pain, without any trauma 
other than the original 1996 workplace accident.  He stated 
that he had injured his right knee at that time but that the 
right knee had never been particularly painful.  The 
assessment was right knee anterior cruciate ligament tear 
versus extreme ligamentous laxity in an individual with lax 
joints; the examining doctor stated that it was quite likely 
that the right knee injury resulting in this difficulty had 
occurred in the 1996 accident.  

According to several lay statements from acquaintances, 
received in December 1999, the veteran had changed in terms 
of his mood and his health upon returning from Persian Gulf 
War service.  

On a private psychological intake summary from December 1999, 
it was noted the veteran reported being concerned that his 
left leg injury stemmed from something that may have happened 
to him while serving in the Persian Gulf War.  The impression 
was major depressive disorder, single episode.  

On private mental status examination for the SSA in August 
2000, it was noted the veteran had been on disability since 
1997 as the result of a 1996 left femur injury at work.  The 
current diagnosis was dysthymia and chronic adjustment 
disorder with anxious mood secondary to physical disability 
and chronic pain.  

On examination for the SSA in August 2000, the veteran 
reported having leg problems due to the prior fracture, along 
with leg length discrepancy that caused a gait disturbance 
and back problems; he also complained of right knee cartilage 
damage, with constant pain as well as low back pain.  
Diagnoses were status post comminuted left femoral fracture 
with resulting leg length discrepancy, and mechanical low 
back pain most likely secondary to leg length discrepancy.

In September 2000, the SSA continued the veteran's disability 
benefits.  The primary diagnosis was a leg fracture, and the 
secondary diagnosis was affective/mood disorder.

VA medical records from August 2001 through December 2002 
reflect the veteran had various complaints including feeling 
depressed due to leg problems and inability to work as a 
police officer.  According to an August 2001 patient history 
and physical, he had a history of depression ever since the 
1996 injury.  In September 2001, he also complained of back 
pain which was due to uneven gait caused by a difference in 
leg length; he also had left leg pain since the start of cold 
weather.  It was also noted that in September or October 2001 
he underwent additional surgery on the right knee (anterior 
cruciate ligament repair) with private medical providers.  

II.  Analysis 

Through discussions in correspondence, RO decisions, the 
statement of the case, supplemental statements of the case, 
and a Board remand, the VA has informed the veteran of the 
evidence necessary to substantiate his claims.  Pertinent 
identified medical records have been obtained, and VA 
examinations have been provided.  The notice and duty to 
assist provisions of the law are satisfied.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases, such as arthritis, that are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2006.  By history, 
physical examination, and laboratory tests, the disability 
cannot be attributed to any known clinical diagnosis.  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6 
month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. 
3.317.  If signs or symptoms are medically attributed to a 
diagnosed (rather than undiagnosed) illness, this presumption 
of service connection does not apply.  VAOPGCPRC 8-98.  The 
Persian Gulf War provisions of 38 U.S.C.A. § 1117 were 
recently amended, effective March 1, 2002.  In pertinent 
part, the new law provides that, in addition to certain 
chronic disabilities from undiagnosed illness, service 
connection may also be given for medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs and symptoms, as well as for 
any diagnosed illness that the VA Secretary determines by 
regulation warrants a presumption of service connection.

The veteran had active duty from December 1990 to June 1991 
(which included service in Southwest Asia during the Persian 
Gulf War), as well as later periods of active duty from July 
1991 to February 1992, and from March 1992 to April 1992.  

None of the conditions being claimed for service connection 
are shown during the veteran's active duty.  All of the 
claimed conditions involve diagnosed conditions, and thus the 
legal provisions concerning undiagnosed illness from Persian 
Gulf War service are inapplicable.  

The medical evidence shows that tinea pedis (a foot fungus 
also called Athlete's foot) was noted in 1996.  In late 1994 
the veteran was having problems with a knee (maybe the right 
one, but this is unclear), and records from 1996 and later 
show various right knee problems including arthritis and 
ligament damage.  In early 1996, he sustained a left femur 
fracture while chasing a suspect in his job as a policeman; 
this rendered him disabled and unable to work; and a number 
of the medical records since then relate he developed 
depression due to the injury and related inability to work.  
Subsequent to the 1996 job injury, there was an impression of 
possible osteoporosis, although a number of other records 
question whether such exists.

The evidence demonstrates that all the claimed conditions 
developed years after the veteran's last active duty.  While 
the veteran speculates that somehow his Persian Gulf War 
service is implicated in his current health problems, the 
medical records do not permit a finding that his diagnosed 
conditions are related to service.  As a layman, the veteran 
is not competent to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 

The weight of the credible evidence demonstrates that the 
veteran's tinea pedis (claimed as a rash of the feet and 
toes), depressive disorder (claimed as insomnia and memory 
loss), any osteoporosis (claimed as brittle bones, left femur 
fracture, and painful right elbow, finger, and hand joints), 
and a right knee disorder including arthritis, all began 
years after his service and were not caused by any incident 
of service.  The conditions were not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claims for service connection, the benefit-of-
the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).










ORDER

Service connection for tinea pedis is denied.

Service connection for depressive disorder is denied.

Service connection for osteoporosis is denied.

Service connection for right knee arthritis is denied.



	                     
______________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



